 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonroe Manufacturing Company, Inc.andInterna-tional Ladies'Garment Workers'Union,AFL-CIO.Cases 26-CA-4071 and 26-RC-4059November 7, 1972DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn May 2, 1972, Administrative Law JudgeEugene F. Frey issued the attached Decision in thisproceeding.[ Thereafter, Respondent filed exceptionsand a supporting brief. The Administrative LawJudge also found that Respondent's unlawful con-duct had interfered with the election held on October14, 1971, in Case 26-RC-4059 and recommendedthat the election be set aside.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theAdministrative Law Judge's Decision in light of theexceptions and brief and has decided to affirm hisrulings, findings,2 and conclusions and to adopt hisrecommended Order as discussed below.Chairman Miller agrees with his colleagues thatcertain conduct engaged in by the Respondentviolated Section 8(a)(1) of the Act, and that theelection conducted on October 14, 1971, should beset aside and a second election directed, as recom-mended by the Administrative Law Judge.Contrary to our dissenting colleague, we find nobasis in either the facts or the law to support thedoctrine that because President Levinson's interroga-tionof employee Bruce on the morning of theelection,October 14, 1971, could be characterized"as pleasant and nonthreatening," such conductthereby lost its coercive impact. Based on thecredited testimony of Bruce and the admissions ofLevinson,Levinson asked Bruce why she waswearing a union button and what her complaintswere, told her in the future that her complaint couldbe remedied, and questioned why she had waited solong to voice her complaints so that she had to"resort to this," pointing to her union button.Finally, Levinson asked Bruce if she had changed hermind about the Union, and she replied she had not.InMembers Fanning's and Jenkins' opinion suchIThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect toseeking out of Bruce by Respondent's president andthe discussion which followed was calculated to, andwould reasonably be interpreted by the employeeinvolved as an attempt to, interfere with her right toself-organization,regardlessof the courtesy andcivilityof the inquiry.It is the master-servant relationand the power explicit in it that make suchinterrogation unlawful.Such interrogation was clear-ly improper and violated her Section 7 rights.Similarly,we are unable to agree with the Chair-man's view that the discriminatory discharge ofHebron on August 6 was not violativeof the Actbecause the Respondent recanted and rescinded itsaction.The Administrative Law Judge'sfindingswere based on credited evidence fully supported bythe record,and his recommended remedyproperlydoes not provide for backpay or reinstatement, butorders the Respondent not to threaten employeeswith discharge,as it clearly did in the case ofHebron forengaging in union or concerted activi-ties.Accordingly,we find no basis for disturbing thisfinding.As for the speech of the Respondent'sattorney,contrary to the views expressed by the Chairman, wefind thatRespondent attorney'sspeech to theemployees on the day before the election cannot beconsidered in isolation,but should be considered inthe context of the series of speeches made by theRespondent prior to the election. After Respondent'sofficials had addressed the employees and stressedthe beneficence of the Employer and its longtimeconcern for the welfare of its employees, theRespondent attorney's remarks that the employeesmight receive less if the plant became unionizedwould raise fears and doubts among the employeesand thus went beyond the protection of Section 8(c)of the Act. Thus,we agree with the AdministrativeLaw Judge that in the context in which the remarkswere made the freedom of choice of the employees inthe election was interfered with and the Union'sobjection in regard thereto should be sustained.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Monroe Manufac-turingCompany, Inc.,Memphis, Tennessee, itsofficers, agents, successors, and assigns, shall take theaction set forth in his recommended Order.credibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandard DryWallProducts, Inc,91 NLRB544, enfd 188F 2d 362 (C.A. 3) We havecarefullyexamined the record and find no basis for reversing his findings.200 NLRB No. 11 MONROE MANUFACTURING COMPANY63IT IS FURTHER ORDERED that those allegations in thecomplaint as to which no violations have been foundare hereby dismissed.IT IS ALSO FURTHER ORDERED that the election heldon October 14, 1971, in Case 26-RC-4059 be, and ithereby is, set aside.3[Direction of Second Election andExcelsiorfoot-note omitted from publication.]CHAIRMAN MILLER, concurring in part and dissentingin part:Iconcur with my colleagues and the Administra-tiveLaw Judge except in the following particulars:Iwould not find that Levinson's last minuteelectioneering conversationwith union adherentBruce, which the Administrative Law Judge charac-terizedaspleasant and nonthreatening, violatedSection 8(a)(1).Nor would I find the immediatelyrescinded discharge of employee Hebron, whenRespondent accepted his explanation for goingthrough the timecard rack, was violative of Section8(a)(1).As to the objections to the election, I wouldoverruleObjection 5. I do not agree with mycolleagues that the comments of Fortas to theemployees in a talk the day before the electionamounted to conduct interfering with the conduct ofthe election. As recited, his talk fell within the 8(c)area of legitimate free speech, stated a fact, and wasclear in stating that no one could know what theemployees could expect because the parties had tobargain in good faith, which, his comments indicat-ed, Respondent would do.Since I concur with the Administrative Law Judgeand my colleagues in sustaining Objection 7, I jointhem in their decision to set aside the election.Milchem, Inc.,170 NLRB 362.3 In agreeing with the Administrative Law Judge that the election shouldbe set aside and a second election held,Members Fanning and Jenkins relynot only upon the conduct found objectionable by the Administrative LawJudge as a basis for setting aside the election,but also upon the conduct ofPresident Levinson on the morning of the election,described above, inwhich he engagedemployeeBruce in improper interrogation in an effort topersuade her to change her mind about the Union in violation of Section8(a)(l) of the Act The Board has held that "conduct violative of Section8(a)(1)is,a fortiori,conduct which interferes with the exercise of a free anduntrammeled choice in an election " SeePandpns Wetdment Company,196NLRB No 34TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: These consolidatedIIn Case 26-CA-4071, the issues arise on an amended complaint issuedDecember10, 1971, by theBoard's Regional Director for Region 26, afterBoard investigation of a charge filed by the Union, International Ladies'GarmentWorkers Union, AFL-CIO, on July 23, 1971, and amendedanswer duly filed by Respondent admitting jurisdiction but denying thecommission of any unfair labor practicesIn Case 26-RC-4059, the issues apse on a Board Order of December 22,1971, directing a hearing to receive evidence on the Union's Objections 2, 5,cases were tried before me on January 25 and 26, 1972, atMemphis, Tennessee, with all parties represented bycounsel, after pretrial procedures conducted in compliancewith the National Labor Relations Act, as amended, 29U.S.C. Sec. 151,et seq.(herein called the Act).The issues in Case 26-CA-4071 are whether or notRespondent,MonroeManufacturingCompany, Inc.,engaged in surveillance of a union meeting of its employ-ees, created the impression of surveillance of employees'union and concerted activities,and subjected them tointerrogation about, and threats and warnings of reprisalsbecause of, such activities, in violation of Section 8(a)(1) ofthe Act.The issues in Case 26-RC-4059 are whether or notRespondent, by interrogation of employees, delivery ofspeeches to captive audiences of employees before anelection, and remarks to employees while they waited inline to vote on election day, engaged in conduct improper-ly affecting the results of the election.'At the close of the testimony in both cases, the TrialExaminer dismissed paragraphs 11 and 13 of the amendedcomplaint in Case 26-CA-4071 for lack of proof. Allpartieswaived oral argument, but were given untilFebruary 21, 1972, to file written briefs with the TrialExaminer.2 After an extension of time granted by the ChiefTrial Examiner to March 6, 1972, General Counsel dulyfiled a brief dealing with the issues in Case 26-CA-4071,the Union filed a brief dealing mainly with the issues raisedby its objections in Case 26-RC-4059, but adopting thearguments of General Counsel in the unfair labor practicecase,and Respondent filed a brief dealing with all issues.These briefs have been carefully considered by me inpreparation of this Decision which was signed and releasedby me on April 27, 1972, for distribution to the parties inthe usual course.Upon consideration of the entire record in the consoli-dated cases, including my observation of witnesses on thestand and analysis of the arguments of counsel during thetrial and in their briefs, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTAND STATUS OFTHE UNIONRespondent is a Tennessee corporation with a plant andplace of business located in Memphis, Tennessee, where itis engaged in the business of making curtains, bedspreads,and cloth products. In the 12 months before issuance of theamended complaint Respondent in course of said businesshad both a direct inflow and direct outflow of goods andmaterials valued in each instance in excess of $50,000.Respondent admits, and I find on the above facts, that it isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.and 7 to conduct affecting the results of the election, duly filed on October20, 1971 Both cases were consolidated for trial by order of the RegionalDirector issued December27, 19712On March 6, 1972, counsel for General Counsel moved on notice to allparties to correct the transcript of testimony in various aspects There beingno opposition by other parties,the motion is granted,and the transcript ishereby amended in the particulars set forth in the motion The motion willbe marked in evidenceas G C Exh 10 64DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.It.THE ALLEGED UNFAIR LABOR PRACTICESA.Preliminary EventsThe parties stipulate, and I find, that at all material timesmentioned in the record the following persons weresupervisors and agents of Respondent within the meaningof Section 2(11) of the Act:Nathan LevinsonPresidentIsaacGreenblattVice PresidentAudrey O. LambertSupervisorLois E. SouthSupervisorRaymond L. WellsSupervisorNell P. FreemanSupervisorTheUnion began an organizational campaign atRespondent's plant in December, 1970, in course of whichit set up one meeting for plant employees at the LorraineMotel,Memphis, Tennessee, on the night of March 18,1971, and some employees, including Betty Ann Bruce,solicited others to sign union cards at the plant. Early in itscampaign, the Union recruited one Jesse Busby, a blackman and agent of a Memphis local of the Meat CuttersUnion, to help in contacting employees of Respondent. OnAugust 18, 1971, it filed a petition in Case 26-RC-4059 foran election, and pursuant to a stipulation for a consentelection filed therein on September 9, a secret ballotelection was held between the hours of 3:30 p.m. and 4:30p.m. on October 14, 1971, at the plant among employees inan agreed appropriate unit 3 The Union lost the election bya vote of 67 for and 71 against, and thereafter filed timelyobjections to conduct affecting the results of the election.The Board on December 22, 1971, adopted a report of theRegional Director filed December 1, 1971, overruling allobjections except 2, 5, and 7, and directing a hearingthereon asnoted above.B.Reaction of Respondent to Union Campaign41.Alleged surveillance near plantDuring March and April, Busby occasionally solicitedemployees on the street outside the plant to join the Union.Once early in March, while Busby was talking to employeeLeroy Williams and another employee near the drivewayto the plant parking lot, Greenblatt drove out of the lot inhis Thunderbird auto and Williams pointed to Greenblattand told Busby that was his "boss." On another occasioninMarch, Greenblatt saw Busby again talking to Williamsas he left the plant about noon. Busby offered to takeWilliams to lunch. Williams accepted and drove off with3All productionand maintenanceemployees,including receiving clerk,mechanics,and head mechanic,employed atsaid plant, excluding all officeclerical employees,guards, and supervisors as defined in the Act4All dates mentioned hereafter are in 1971, unless otherwise stated.5These facts are found from credited testimony of Busby andGreenblatt.Testimony of Busby at variance therewith is not credited, asBusby was very hazy about the time of the trailing incident,how manytimes he had lunch outside with Williams and other workers, and otherdetails.Busby in his car. Greenblatt followed Busby in his own carfor several blocks on a winding course through nearbystreets,but when Busby circled back past the plant,Greenblatt stopped following and drove his car back intothe parking lot. Greenblatt admits the trailing incident,testifying he did it because he saw a strange black mantalking to one of the employees and driving off with him inhis car, and since Respondent had had recentexperienceswith robbery of numerous employees in the plant withapparent outside help, he trailed Busby and Williams tofind out where they went, since he knew it was unusual forWilliams to leave the plant for lunch and also to get into acar with an apparentstranger.Greenblatt also testifiedwithout contradiction that, when Williams returned to theplant after lunch, he told Greenblatt (apparently upon thelatter's inquiry) that Busby had offered him a free lunch sohe accepted. Greenblatt apparently did not then seek tofind out from Williams or any other source who Busbywas, or what they talked about at the plant, in the car, orelsewhere, but learned later that Busby was a unionorganizer.5In view of Greenblatt's uncontradicted and reasonableexplanation for his single following of a person who wasthen a stranger to him, after he had picked up an employeeat the plant, and the lack of later action by Respondentwith respect to Williams or otherwise, after Greenblattlearned why Williams had ridden with the stranger, areason not connected with any union activity, I cannot findthat Respondent was therebyengagingin surveillance ofunion or concerted activities of employees in violation oftheAct, and I grant Respondent's motion to dismissparagraph 7 of the amended complaint dealing with thisincident .62.Alleged surveillance at Lorraine MotelWith the assistance of Busby, the Union arranged ameeting of employees with unionagents onMarch 18,1971, at 7 p.m., at the Lorraine Motel, which is located afew blocks from Respondent's plant. About 6 p.m., Busbyarrived at the motel with Mary B. Cameron, an organizer,and Lillian Kolwyck, a staff member, of the Union. Whilethe women checked with the motelmanagementabout themeeting room arrangements, Busby waited outside themotel to watch for employees as they arrived, as it wasdark and raining hard. Sometime before 7 p.m., employeeDorothy Jean Van Buren arrived with her husband; shewas the only employee who attended the meeting; herhusband is not employed by Respondent. While Busby waswaiting outside he saw several cars drive past the motelslowly. One was either a Chevrolet or a Chrysler, and thenhe saw a Ford Thunderbird come by.7 Busby testified thathe entered the meeting room and asked Van Buren if sheknew what her "boss" looked like, and what type of car he6As Greenblattclearlyhad a compelling business reason (protection ofemployees against repetition of recent robberies)for surveillance of thestranger who had talked to Williams, I cannot equate this incident with therepeated and continued surveillance of actions of a union agent whiledriving with employees inTru-LaneMetal Products Company,138NLRB964, 966-967, wherethe employerput forth the questionable defense that hedid itto "satisfy an arousedcuriosity "r 1 find these facts from credited testimonyof Cameron, Busby and VanBuren. MONROE MANUFACTURING COMPANY65drove. She replied she knew her boss and he drove aThunderbird. Busby told her a carwas circlingthe block,and took her to a window and drew aside the blind andshowed her a Thunderbird passing, and she identifiedGreenblatt as the driver. Busby and Cameron then wentoutside with Mr. VanBuren,and either Busby or Cameronnoted the license plate number as Tennessee I DF 291, andone gave it to the other to note down. Cameron testifiedthat she went out into the street toward the car and tried tostop it as it passed by holding up her hand, but it passedon, nearly knocking her down in the process. Later thatevening Cameron telephoned Greenblatt at his home,identified herself as a union agent, and accused him ofkeeping the meeting under surveillance and of almostrunning her down with his car. He made no answer orcomment.Greenblatt denied categorically that he drove near oraround the motel that night, claiming he drove home asusual from the plant at 6 p.m., taking his usual route whichpasses nowhere near the motel. He also claimed that onthat evening his Thunderbird still had his 1970 Tennesseelicense plate number KS 1785, and that his 1971 platenumber 1 DF 291 was not put on by his servicemechanicuntil about 3 days before April 1. However, records of alocal leasing concern from whom he leased the Thunder-bird, and testimony of one of its officials, show that thelessor mailed him the 1971 plates in time for him to receivethem March 11, and billed him for the fees on March 19.The lessor's testimony at most only throws some suspicionupon Greenblatt's denial of his presence at the motel thatnight. His denial is also supported in part by testimony ofVan Buren flatly denying that she looked out the motelwindow and saw or identified Greenblatt and his car; sheadmits that her husband at one point went outside withBusby and Cameron, but there is no testimony from him orany other witness as to what he saw outside. This leavesonly the testimony of Cameron and Busby to support theclaim of actual surveillance, and I am compelled todiscredit their story for various reasons.Although Busbyinsistedhe saw the Thunderbird pass bythe motel at least twice, once before talking to Van Burenand once after, this story is weakened when he admits afterbeing confronted with his Board affidavit that the first carhe saw was a Chrysler; that he was not sure what he sawthe first time or later is indicated by his admission that hewas looking at the car in the dark through a hard rain froma point several widths of the street from the car. Theincredibility of his story is also shown by his argument thatwhen he came outside with Cameron and saw theThunderbird,Greenblatt had "changed the car into aThunderbird." Cameron further confuses the identificationof the car by her admission that Busby may have identifiedone of the cars he saw as a Chevrolet, and that he told heranother car besides a Thunderbird had passed the motel.The testimony of both thus indicates Busby saw at leasttwo other cars pass the motel before he saw the Thunder-bird. Busby's story about calling Van Buren to identify thatcar and its driver is clearly spurious, for he admits healready knew Greenblatt personally from William's earlieridentificationofhim at the plant, which raises theunanswered question why he found it necessary to call onVan Buren to identify Greenblatt.Cameron also contra-dicts both herself and Busby on this point,for she first saysshe did not learn that night that it was Greenblatt driving,and then turns around and says Busby told her it was he;she is not sure whether Van Buren identified him to Busby,although her affidavit given to the Board in August saysthat Van Buren told her personally it was Greenblatt; shethen says she knew for sure that it was Greenblatt onlyafter seeing him in his Thunderbird at the planton April 7.Both agents also contradict each other on whether and howthey got the license plate number:he says he wrote thenumber down outside the motel on a pad,and gave it toCameron in the motel;she says she called out the licensenumber from the sidewalk to Busby,and he wrote it down,although the car was across the street from her in the dark.Busby further destroys his credibility by his claim thatwhile the Thunderbird was passing once or twice, healready knew Greenblatt,and then admits he "really didnot" know he was driving,as he was not paying attentionto the drivers of the cars that passed.Finally,their conflicton who saw and noted the alleged new license number,plusCameron'sadmission that she first identified it inApril, indicates strongly that neither actually saw nornoted the license plate nor saw Greenblatt,but Cameronwas backdating her knowledge gained in April in apalpable effort to place Greenblatt and his car at the motelthat night.Although Greenblatt admits Cameron's tele-phone call and her accusations after the abortive meeting,his failure to deny the accusations or argue with her aboutitdoes not in these circumstances amount to an admissionor in any way support her self-serving and unpersuasivetestimony.Considering the vague, confused,and contra-dictory testimony of Cameron and Busby,I conclude thatmuch of their testimony of the events of that night iscontrived and so lacking in credibility that it does notovercome the straightforward and credible testimony ofGreenblatt and Van Buren to the contrary.I conclude thatGeneral Counsel has failed to adduce substantial testimo-ny adequate to require a finding that Greenblatt kept themotelmeeting under surveillance that night,or thatRespondent violated the Act as alleged.Igrant Respon-dent'smotion to dismiss paragraph 8 of the amendedcomplaint,and will recommend that it be dismissedaccordingly.3.Alleged impression of surveillanceSometime late in June,employee Lottie S. Woods wasvisited by a union agent at her home on Monday orTuesday night.While she was at work Wednesdaymorning, Greenblatt approached her and said "I had amost mysterious telephone call that you had companyfrom the Union." Woods replied that her husband was a100-percent union member and she was, too, and that sheknew who told this to Greenblatt. This conversation, whichI find from credited testimony of Woods and Greenblatt,was clearly calculated to give Woods the impression thather union activities were under surveillanceby Respon- 66DECISIONSOF NATIONALLABOR RELATIONS BOARDdent, and thus restrain her in such activities. I find thatRespondent thereby violated Section 8(a)(1) of the Act .84.Alleged interrogation and threatsOn a Saturday in March, 1971, while Bruce was workingovertime under the supervision of supervisor Audrey O.Lambert, the latter came to Bruce's machine and theybegan a casual, friendly talk about personal matters. In itscourse, Bruce asked if Lambert had heard about the unionorganizing campaign. Lambert said she had, and com-mented that she could not understand why the employeeswanted a union, that the Company had had organizingcampaigns in the past, and that the workers had voted outthe last union that had appeared at the plant because itwould not do for them what it said it would. She arguedthat Vice President Greenblatt was a reasonable man, agood boss, and the workers could take personal and otherproblems to him and he would help them out. Lambert alsosaid that if the employees had a umon "things would notbe the way they are now," they would be "much stricter,you could not go to the boss with problems, you would notbe able to go to the bathroom without asking permission"9While most of Lambert's remarks in response to Bruce'smention of the Union appear to be legitimate free speechand opinion, I find from Bruce's uncontradicted testimonythatLambert's remarks about things being "stricter"without easy access to the boss on problems if the Unioncame in were given in a serious tone, and I believe Lambertspoke in this vem because of her constant discussion withher mother, Supervisor Lois E. South, about the Union,union experiences in other plants, and Bruce's activity inthe campaign; Lambert had also learned from otheremployees that Bruce was actively soliciting employees tosign union authorization cards. Hence, I find that whileLambert made the remarks last quoted seriously and ingood faith, they were the type which have a tendency tocoerce and restrain employees in their union activities, andRespondent thereby violated Section 8(a)(1) of the Act.ioBruce was transferred to work under lead girl Pearl Coxin the bedspread department about March 20; thatdepartment had been activated early in 1971 after beingclosed formany years.When it resumed operationGreenblatt assigned Cox as lead girl to train several blackworkers in the operation; after they were transferredelsewhere, Bruce and Faye Higdon were transferred into itand worked with Cox until the operation closed downagain in September, 1971. After Bruce came in, Cox wasasked by workers in other departments to request Bruce tostop soliciting them to sign union cards. Cox relayed thisrequest to Bruce, saying the other workers did not want thecards. Sometime in June, 1971, Bruce was talking once ather machine during working hours to several other workersstanding nearby about a union meeting scheduled for the8Plasticoid Company,168 NLRB 135, fn 39 I find this conversation from credited testimony of Bruce, corroboratedin part by admissions of Lambert, who could not recall any such discussionbut admitted that Bruce had worked Saturday overtime under her manytimes,and that she often talked about the Union to workers after theybrought up the subject or asked questions about it10 1 find nothing in the record to warrant a finding, as suggested byRespondent,that Bruce raised the union issue deliberately in order toprovoke an expression of antiunion views from Lambert, so that thisnext night. She invited one employee to come to themeeting. Cox noticed the group, walked up to Bruce, andtold her "we are not supposed to be doing these thingsduring working hours," and directed Bruce to go back toher work. The other employees moved away when Coxcame up, and Cox asked Bruce what one, Edie Danovi,was saying about the Union. Bruce replied she had askedabout the union meeting. Cox said someone in the rear ofthe plant was getting union cards signed, and asked if itwas Danovi. Bruce said no. Cox then asked how Brucelearned about the union meetings. Bruce replied one of theunion agents usually called her. Cox commented "theynever get in touch with me," and Bruce replied "they don'tusually get in touch with supervisors." Bruce told Cox shecould come to the union meeting if she desired."Cox's queries of Bruce about workers' umon activitiesand the way they learned of union meetings were clearlymore than casual interrogations on those subjects andhence were the type well calculated to coerce and restrainemployees in their union activities. Respondent argues,however, that Cox was no more than a lead girl in thebedspread department without supervisory authority, sothat her remarks are not chargeable to Respondent. Therecord shows that when Greenblatt reactivated the depart-ment, he brought Cox in principally to train employees inthe operations, as she knew all of them from long pastexperience. However, Respondent held her responsible forkeeping the work flowing through the department, and thisincluded authority to assign various machine jobs toworkers so as to keep them busy and to transfer them fromone job or machine to another in order to keep the workflowing. In the process she also ran machines herself asneeded. She also had the duty of (1) initialing timecards ofemployees to show their reportingtime,if they failed topunch their cards on checking in; (2) initialing time periodson their cards when their machines were idle for repairwork; in these instances, Respondent paid the worker forthe idle time on the strength of Cox's notations,not on therepair time noted on the cards by the mechanic; and (3)initialing time periods when workers were on piece work,and changed to straight time work; these bookkeepingentries were obviously the basis on which Respondent paidthe workers. Cox also reported absences of workers daily tothe personnel office; although employees at times called into tell Greenblatt when they intended to be absent, theyalso reported to Cox when Greenblatt was not available.Cox also assigned workers to work overtime whennecessary.Greenblatt had told at least two of heremployees,Bruce and Higdon, that Cox was theirsupervisor, and they would take orders from her. On oneoccasion, after Bruce and Cox engaged in a seriousargument about Bruce's work, and Cox reported theincident to Greenblatt, asking him to move either Bruce orincident does not fall within the ruling of the SecondCircuit Court ofAppeals inColecraftManufacturing Company, Inc v N L R B,385 F 2d998, at p. 1003.11 1 find these facts from credited testimony of Bruce.Cox denied certainportionsof Bruce's testimony as to her remarks,but also admitted shetalked readily with employeesif they asked questions about theUnion, itscampaign,and her views on it; hence I do not credit her denials of thequestionsaboutthe actions of Danovi, and how workers learned of theunion meetings. MONROE MANUFACTURING COMPANYCox, as Bruce did not like to work with Cox, Greenblatttold Bruce she had to do the work the way Cox ordered it,as she was supervisor; he also told Cox she should ignorethe argument and get along with Bruce as best she could.Bruce was not transferred from that department until itwas closed. In performing her work, Cox reported directlytoVice President Greenblatt. Although Cox did not havethemore usual indicia of supervisory status, such as therights to hire and fire, recommend effectively such action,or attend supervisory meetings, I am satisfied from theabove facts that she had clear authority to transfer andassign other employees in their work and responsibly todirect them, and in exercise of that authority was requiredto use independent judgment, far beyond conduct of aroutine or clerical nature. I find that she was a supervisorwithin the meaning of Section 2(11) of the Act, and thatRespondent violated Section 8(a)(1) of the Act by reasonof her interrogation of workers found above.12On an unidentified date in April, employee Florina F.Higdon, a machine operator who had signed a union cardearlier that month, was called in by Greenblatt to discussher work of the day before. In course of the discussion,Greenblatt asked her if Bruce had been "pounding me inthe ear" about the Union. She replied that Bruce was notbut another person was. Greenblatt asked if Higdon knewthat Bruce's husband was "pushing her in the Union."Higdon replied she did not know what either of the Bruceswere doing.13Greenblatt'sdouble interrogation,nottriggeredby anything that arose in the discussion ofHigdon's work, was clearly far from casual but rather adeliberate inquiry about the union activities of Bruce, aprominent union organizer, hence I find that it wascoercive and violative of Section 8(a)(1) of the Act.On Friday, August 6, while employee William E.Hebron, an active union adherent, was standingjust before8 a.m. in front of the timecard rack at the front door of theplant, Greenblatt came out of his office, saw him, and toldhim he did not work there any more. Hebron asked why,andGreenblatt said he was making a count of thetimecards in the rack and had no right to do that. Hebrondeniedmaking a count, saying he was looking for histimecard which was missing. Greenblatt asked if he hadclocked in, and Hebron said no. Greenblatt then said hedid not have to clock in, as he no longer worked there.Hebron repeated that he was really looking for his owntimecard.Greenblatt asked what clock he used to punchin, and Hebron replied that when he rode to work withanother employee, Bessie Foster, he clocked in at the fronttimeclock, but when he drove his own car to work, he usedthe middle timeclock. Greenblatt told him that from thenon he would have to clock in at one clock, t..ld him to lookfor his card, and walked away. Hebron apparently foundhis card, punched in, and went to work, and has worked atthe plant ever since.14 Hebron testified that he had left his12 I find no violation of the Act in Cox's relay to Bruce of the request ofother workers that Bruce stop soliciting them for the Union, for this could notreasonably convey the impression that Cox was on her own initiativekeeping watch on union activities of Bruce or other union adherents I grantRespondent'smotion to dismiss the amended complaint insofar asparagraph 12(b) thereof deals with this incident13 I find this conversation from credited testimony of HigdonGreen-blatt admitted the conversation but denied only the specific interrogations67card in the middle rack when he clocked out the nightbefore, so that usually his card was in that rack the nextmorning. However, he had ridden with Foster the first 3days of that week so used the front timeclock, and when hedrove in his own car Thursday, August 5, he still used thatclock to check in but carved his card to the middle clockso he could check out easier when going to his car in therear parking lot.When he rode again with Foster Fridaymorning,he mistakenly went to the front clock to check in,stillassuming his card was in the front rack. This appearsto be a reasonable and credible explanation, from which Iam inclined to believe that Hebron made a natural mistakein assuming his card was in the front rack, forgetting thathe had punched it out at the middle rack the night before.Greenblatt admits he knew Hebron was on the employees'organizing committeeassistingtheUnion, so his abruptdischarge of Hebron without inquiring first what he waslooking for at the front timeclock is persuasive evidencethat he was deliberately acting to get nd of a prominentunion adherent on the pretext that he was making somesortof card count for the benefit of the Union, butrescinded this action only after Hebron explained at somelength that he was seeking his own card, and why. In all thecircumstances, I find thatGreenblatt's hasty action,though immediately rescinded, was well calculated torestrainemployees in any union activities, and thatRespondent thereby violatedSection 8(a)(1) of the Act.On August 12, after Bruce had visited the ladies'restroom,Greenblattwas waiting for her when shereturned to her machine, and asked how long she had beenin there. She replied 10 to 15 minutes. He asked why shewas there so long, and she said she had been pastingproduction tickets on her production sheet. He said itshould not take that long, that the bathroom was for "onepurpose only and you know what that is." She argued thatthe women daily make up their production sheets in therestroom, and it should not make any difference whethershe did it there or at her machine. He told her he wantedher at her machine where he could see her; he added thathe did not "want to seem to be picking on you, but I do notwant you in the bathroom organizing for the Union." Shedenied that she was doing that.15 Greenblatt testified thathe had heard reports that Bruce had been in the restroomfor extended periods up to 20 minutes soliciting for theUnion, and that this was why he told her to stop using thatroom for organizing purposes. He had once beforecomplained to her about a long stay in the restroom, andshe had then given the excuse that she was only smoking a"long cigarette." On the basis of reports he had received,Greenblatt had a clear right to ask Bruce about herapparent longer than normal visits to the restroom, whichmight interfere with her regular work, after she had oncegiven him the "long cigarette"excuse,and when heindicated after her ticket-pasting excuse that he was notstatedbyHigdon,whichdenialsIdo notcredit inlightof otherinterrogation of, andcoercive conducttoward,employeesby Respondentfound herein14These facts are found from credited testimonyof Hebron,which is notdenied by Greenblatt, except for the wordsindicating instantdischarge.15 1 find thisconversation from creditedtestimonyofBruce andGreenblatt 68DECISIONSOF NATIONALLABOR RELATIONS BOARDtrying to "pick on you" but did not want her to use therestroom privilege as an excuse or place for union activitiesduring working hours, I must conclude that he was onlyengaging in a legitimate business purpose of requiring anemployee to use working hours for work and not for unionactivity. There is no proof that Bruce was in the restroomon this occasion during her regular break time, in fact herexcuse to him that she was engaging in part of her workduties while there indicates it was during her work hours. Itiswell settled that an employer can insist that anemployee's worktime is to be used only for work and notforunion activity, and that he can properly imposereasonable rules and discipline for this purpose.16 Hence, Imust conclude that Greenblatt's interrogation of Bruceabout her long stay in the restroom and warning not to useitfor organizing purposes, in the circumstances hereshown, had a legitimate business purpose and was not infact or inherently coercive or a restraint on employees'legitimate union activities. I therefore find that Respon-dent did not violate the Act in this instance and willrecommend that paragraph 15 of the amended complaintbased on this incident be dismissed.On August 12, while Faye Higdon and supervisor Coxwere working near each other, Higdon asked Cox what shethought the Union could do for the workers, whether itwould help Higdon get a better job. Cox, who had been ina textile union before, replied that she did not think so, thata union would not help the workers but only those whowere working for the Union. Higdon said that she onlywanted to protect her job, and Cox replied "You will nothave a job then," and that she was not going to pay her $10union dues for nothing, that she had tried it once before.17As Cox had been in a union before and told that toHigdon, it is clear that her statement as to the value of aunion in the plant and whom it would help was her ownopinion, based on experience, and was stated in answer toHigdon's request for her opinion. Hence, I do not considerthis opinion coercive or violative of the Act. Further, in itscontext of Cox's views that a union would only work toprotect those who worked for it, Cox's remark that Higdonwould not have a job if the Union came in does not appearcoercive directly or indirectly; it does not reasonably seemto be a coercive warning of a consequence of the advent oftheUnion coming from the employer, because neitherRespondent nor its attitude toward the Union wasmentioned in the discussion; hence it is only speculation tosay that Cox was warning that employees or Higdon inparticular would lose their jobs if the Union came in; thereis nothing in the circumstances to indicate that Respondentmight make such a retaliation; the more likely inference isthat Cox was trying to warn Higdon that she would nothave job protection from the Union unless she joined orworked for it. At best the remark is equivocal, so Iconclude that in its context it is not clearly a coercive16Peyton Packing Company, Inc,49 NLRB 828, 843, 844,RepublicAviation Corp v N LR B,324 U S 793,N LR B v. United Steelworkers ofAmerica, AFL-CIO (Nutone, Inc),357 U S 357,WaltonManufacturingCompany,126 NLRB 697, 698 General Counsel cites no authority whichprotects employees in the use of restroom pnvileges and time duringworking hours for umon activity11This conversation is found from a composite of credible testimony ofHigdon and Cox Testimony of Cox at variance therewith is not creditedremark which violated the Act. I will recommenddismissalof paragraph 16 of the amended complaint dealing withthis incident.On August 12, supervisor Lois E. South from anotherdepartment had occasion to bring bedspreads to Bruce forrepairs. As she walked up to Bruce, the latter was talking toanother worker about a visit from a union agent. Southheard part of the discussion and told the other worker"Tell Betty about the union at Humboldt, Tennessee, thatclosed down once they got organized." The other workerwalked off, and South then disparagedunions, indicatingthey had first been organized by foreigners, that they couldcausestrikesaffecting the national defense. She alsomentioned that at a nearby bag factory where she hadworked the owner had said during a union organizingcampaign that if a union came into it, he would close theplant, and that sometime after it was organized the workerswere told it would close down, and the older employeesprobably could not find jobs elsewhere while the youngeronescould, and that later it did close. South also said thatifworkers wanted a union they should go to work in aplant that already hada union.She also said thatunidentified officials of Respondent had said in the pastthey would never permit a union in this plant, and she wasafraid the plant might close down and she would lose herjob.18While South's recital of her experiences at anotherplant and her obvious concern about her own job ifRespondent's plant closed down showed that she wasmainly concerned about her own future work prospects ifthe Union organized Respondent's plant, her remarks alsoshow she was antiunion,i9 hence I conclude that her recitalof the threat of shutdown at another plant being unionized,followed by its actual closure, coupled with the remarksthat Respondent's officials had made similar threats duringa past organizing campaign at this plant, were in sum wellcalculated to coerce Bruce by warning her that organiza-tionof this plant might result in its shutdown by itsantiunion owners and was well calculated to coerce andrestrain employees in their union activities. When coupledwith this clear threat, South's suggestion that union-minded employees should quit and work at a unionizedplantwas also fairly calculated to warn that unionadherents might in some way lose their jobs if the Unioncame in and was also coercive. I find that by these remarksof South, Respondent further violated Section 8(a)(1) ofthe Act.I find from credited testimony of Bruce and admissionsof Levinson that on the morning of October 14, PresidentLevinson approached Bruce at her machine, while she waswearing a prounion "Vote Yes" button on her clothing.Levinson remarked that the button did not look veryattractive. She said she thought it looked pretty good. Hethen asked why she was "for the Union" and how she wasdoing on her job. She replied "Fairly well," complainingiSThisdiscussion is foundon creditedtestimony of Bruce, corroboratedin part byadmissionsof South Testimonyof the latter in conflict therewithis not credited.19Bruce's version of the discussion indicatesclearlythatSouthinjectedherself into the talk of the two workers,while South was vague aboutwhether Bruce had askedfor her viewsabout theUnion.Hence,Icannotfind that Bruce "baited"South into antiunion remarks, as Respondentsuggests. MONROE MANUFACTURING COMPANY69that she had been moved from job to job constantly at theplant, that she could not work in the drapery departmentbecause Supervisor Lambert did not like her. Levinsonexplained Respondent at times moved workers to otherdepartments because of conflicts between them andsupervisors.He said employees could discuss such griev-ances with Greenblatt at any time. She claimed one reasonshe wanted a union was because Greenblatt let supervisorsrun the plant, and past talks with Greenblatt aboutgrievances had not accomplished anything. Levinson saidif she got nowhere with Greenblatt she could go either toEliHeimberg (executive vice president of Respondent) orLevinson himself. She said she saw Heimberg in the plantonly about once every 2 to 3 months. Levinson then saidBruce had a legitimate complaint, but she should not havelet it go so far, that she had waited so long she had to"resort to this," pointing to her union button. He thenasked "Have I changed your mind about this?" pointing tothe button, and she replied he had not.20 It is clear that inthisdiscussionLevinson was doing some last minuteelectioneering, trying in a pleasant and nonthreatening wayto persuade a prominent union adherent to change hermind about the Union, and that his two questions werepatently designed to find out why she favored the Union,and then whether his arguments had changed her mind.The interrogation was thus clearly improper, under well-settled precedents, and I find that Respondent therebyfurther violated the Act.Ifind from uncontradicted testimony of Clara P.Burcham that on October 14, Burcham took her usualafternoon break in the cafeteria at 3 p.m. (about a halfhour before the polls opened) with Supervisor NellFreeman and another worker. As the three returned towork about 3:10 p.m., Freeman told both workers "You allknow how to go in there and vote, write a big `No' on yourballot."Burcham said they were not allowed to writeanything on the ballot. Freeman replied "You know what Imean,a big X." Contrary to the claim of General Counsel,Iview Freeman's remark "You know how to go in thereand vote" as last minute suggestions and electioneering, notas interrogation. I will recommend dismissal of paragraph20 of the amended complaint dealing with this incident.III.THE OBJECTIONSTO THE ELECTIONObjection 2This objection charges that the Company interrogatedemployees individually concerning their union activity. Inreviewing the proofs offered on this objection the RegionalDirector considered only the Levinson-Bruce and Bur-cham-Freeman discussions on the day of the election. I havefound that only Levinson's interrogation of Bruce that daywas coercive and violated the Act. However, this is theonly instance of interrogation within the crucial preelectionperiod.The Board has long held that a secret ballot20This conversation is found from uncontradicted and creditedtestimony of Bruce21LouisianaManufacturing Company,152 NLRB 1301, 131422Worzalla PublishingCo,171 NLRB 219, 22023As the third speech finishedbefore 3:30 p in on October 13, thereappears to be no violation of the insulation of the 24-hour periodelection, held under Government supervision and safe-guards developed through the years, should not lightly beset aside, and that it will exercise this power sparingly, onlyin cases of excessive acts involving conduct "so glaring thatitisalmost certain to have impaired the employees'freedom of choice."21 In exercise of this caution, the Boardhas held that a single instance of interrogation of anemployee (though possibly an unfair labor practice initself)does not warrant setting aside an election.22 Irecommend that Objection 2 be overruled.Objection 5This objection charges that the Employer held severalcaptive audiencemeetingsof all employees during workinghours, in which (1) union representatives were denied theright to answer employer arguments, and (2) the Employermade remarks amounting to threats that selection of theUnion as representative of the employees would lead tolosses of benefits and jobs and probable plant closure. Thetestimonyofwitnessesof both Union and Employerestablishes that the Employer convened three captiveaudiences of employees in the plant during working hoursin the month before theelection.The third meeting, onwhich the Union mainlyrelies,was held October 13between 2:30 p.m. and 3:20 p.m., with prepared speechesdelivered by Vice President Greenblatt and PresidentLevinson, and an extemporaneous speech of AttorneyWilliam E. Fortas, in that order.23 While at least sixemployees called by the Union gave testimony aboutportions of the three speeches,24 I am satisfiedthat in themain they were stating mainly their understanding,impressions, and interpretation of what the three speakerssaid; in few instances did they appear able to recall theexact words stated by each speaker in context, and thenonly by admission on cross-examination.Hence,Iacceptasmore accurate and reliable, and make findings on, thewritten text of the speeches of Greenblatt and Levinson, ascorroborated in part by admissions of union witnesses.While the exact texts of these speeches are set forth in fullas exhibits of Respondent,I summarizein turn the salientportions and make findings of what Fortas said from histestimony and that of various employees, in order toanalyze their effect and make findings thereon.Greenblatt's opening speech, which was fairly short, wasmainly a review of various ways the Employer had tried toaid its employees in the past. He belittled the Union'sapproach to the employees, the nature of its agents, andtheir conduct toward employees and noted the questiona-ble character of their boasts and promises. He pointed outthatwages at the plant were better than the industryaverage, and said they could be increased mainly by effortsof the employees themselves. I find nothing in this speech,whether considered in fragments or as a whole, which goesbeyond the confines of fair andlegal statementof fact andimmediately preceding the election, imposedby the Boardrule announcedinPeerlessPlywood Company,107 NLRB 427 SeeShopRiteFoods, Inc,195NLRB No. 14.24Hebron,Woods,Otis Harrell, Bernice Jordan, John AlbertSmith, andMary EvelynHensley. 70DECISIONS OF NATIONALLABOR RELATIONS BOARDexpressions of views and opinions,and that all of it fallswithin the protection of the Section 8(c) of the Act.Levinson's speech,which took from 15 to 20 minutes fordelivery, is the main target under this objection.Levinsonstressed at the outset the concern of the Employer for thewelfare of its employees.He then related the history of twoprior union organization campaigns at the plant,in the firstof which the employees chose a union and then voted it outafter a year of experience with it.After explaining theUnion'sway of making promises to induce workers to helpthem organize and to join the Union, he then citedstandard situations of poor treatment of employees whichwould give rise to a need for a union,and then emphasizedthatnone of these conditions prevailed in Memphis:employees had received steadily rising wages and otherbenefitsbecause the Employer wasalwaysconcernedabout its obligation to take care of its employees and helpthem with their problems.To illustrate this longtimeconcern and its effect, largely for the benefit of neweremployees,he recited facts showing the expansion of theplant from a small garage to the present large building.He then stated his opinion that a union at Memphiswould not work"to our best interest,"explaining that theplant was competing in an industry which was almost 100-percent nonunion,and paying wages 10-percent to 30-percent lower than those at Memphis,so that theonly waythe plant could remain competitive was by more expendi-tures for mechanized operations,so that productivity perworker was greater, and as their productivity rose, so didtheir wages.In contrast,he argued that a union in the plantin an industry which was 99.9-percent nonunion "couldcause problems"and "could place a "terrible burden onour competitive position."He said he knew this from theEmployer's experience at New Bedford,where a plant witha capacity of 700 workershad only225 working,because itcould not compete with other manufacturers, and it"stayedalive" only throughmaking special small lot items.He then cited the example of anILGWUlocal in a FallRiver plant,where thepayroll haddropped in a few yearsfrom 750 to450, and explained that the owner had toldhim the"high cost of the union"affected the operatingcosts, so that"theyare hard put to make ends meet andthisiswhytheir plant and personnel has declined sodrastically."Levinson then specifically contrasted these gloomyexperiences in two union plants with the facts at Memphisby arguing"that is not to say that anything like that willhappen here.We hopethat even if this union weresuccessfulMemphis will continue to grow as it has in thepast."He repeated that Memphis had grown from a smallgarage-type plantof 35 workersto the present large plantwith almost 200 workers.Levinson then explained the emergence of nonunioncontract fabricatorsin the industrywho made garments socheaplythat eventhe Employerhad been forced to usesome of them to stay in competition with other textilemanufacturers,but emphasizedthe Employerwas trying toavoid expanded use of such nonunion contractors bymaking Memphis more efficient in order to reduce costs,and maintain its work force while earning better wages. Henoted there were only four union plants among 200 in theindustry,but again emphasized"So far we have been ableto compete with all because we try to be efficient and weshall continue to do so,I hope."Levinson then expressed the view that a union almostalwaysmeans higher costs which,on top of normalbusiness costs,"might become so burdensome that theplant loses its competitive position."He then reassured theemployees that "We will always strive under any condi-tions to maintain our competitive position here."He then repeated that Memphis had good managementwith the welfare of the workers at heart,and expressed theopinion that the Union could not do more for theemployees than management was already doing,exceptmake promises.Levinson then explained the effect of the Federal freezeon wage and prices on the business,giving the opinion thatpresentwages and prices could be changed only inaccordance with guidelines still to be issued. He arguedthat a contract negotiated during the freeze could not becarried out because it would force added costs on theemployer and force him to raise prices,and the FederalGovernment would probably permit only small priceincreases and small wage raises, so that many parts of anycontract agreed on could not be enforced,no matter whattheUnion promised,and this would take time.Levinsonopined that the country would have a "managed economy"for an indefinite period, so that both unions and employerswould"not be free to negotiate any more,"with theGovernment having the final say on wages and prices. Heemphasized that under these controls many promises madeby the Union could not be cared out.Levinson then summarized his remarks in six shortsentences.The first four stressed that a union was notneeded because it would cost the workers money, andmanagement had an"open door"to listen to workers andnegotiate their problems because it wanted satisfiedworkers with greater earnings.The fifth sentence empha-sized only that rising costs which usually came with aunion in a nonunion industry"could put the plant in a badcompetitive position."The last sentence mentioned theindefinite freeze on"wages and benefits."If some portions of Levinson's speech are consideredalone, out of context,it can be argued with some merit thathe painted a bleak and terrifying picture to Memphisemployees that their plant competed almost alone in anoverwhelminglynonunionindustry,paying far higherwages than most of its competitors,so that if the Unioncame in and secured even higher wages and costlierbenefits,the "terrible burden" placed on Memphis mightwell reduce its competitive position so as to bring it to thesad condition of the unionized New Bedford and FallRiver plants,which were struggling to stay in operationwith greatly reduced work forces and uncertain workloads.These groups of remarks might well put the workers in fearthat advent of the Union at Memphis, like the other twoplants,was certain to cause Memphis to lose work andcompel it to cut its work force drastically in order toremain in operation, and that the Employer was fatalisticand would not prevent this if the Union came in. Theseportions of his speech would thus tend to have the samefearful impact as the speech condemnedby theBoard in MONROE MANUFACTURING COMPANY71Electro- Voice, Inc.,191NLRB No. 96. However, there aresignificant differences in the two situations which militateagainst that conclusion for his whole speech. First, andvery important, is that he made no mention of thepossibilityor actual occurrence of strikes, with actualviolence and inevitable job loss, at the two example plants,arising from employee "surrender of their rights to anotoriously strike-happy union," run by "irresponsibledues-hungry union organizers" and "paid professionalunion representatives for whom such practices were thebasis of promotion up the union ranks," as was done inElectro-Voice.Hence the employees did not have thatdread prospect impressed on them. Second, whileElectro-Voiceofficials, like Levinson, compared the expansion oftheirplantwith the decline of its unionized plantelsewhere, Levinson emphasized at least three times invarious phrasings that the Employer would do everythingpossible to avoid a work andjob decline at Memphis evenif the Union came in: he noted the growth of work andjobs at Memphis although there had been a union thereonce before, the Employer's constant efforts to improveoperations there to remain competitive, and that theEmployer would strive to make Memphis continue to growdespite any "burdens" placed on it by the Union whichmight affect its competitive position. In sum, the mainthrust of his presentation was that, although he felt on thebasisof experience at two Massachusetts plants thatadvent of the Union would not do much for the employees,but would bring much greater problems to Memphis thanthe Employer already had in trying to remain competitive,the Employer would still work out some way to handlethem, remain competitive, and keep Memphis growing,and that the Union could not do any more to accomplishthis for the employees than the Employer was alreadydoing.25 I think these repeated assurances, stated indifferent ways and at various points throughout his speech,were well calculated to allay any impressions of fearfulconsequenceswhich employees might otherwise havegathered from other remarks relied on by the Union. Whenhis total remarks are considered in context with thelegitimate statements by Greenblatt about the Employer'slong-continued concern for employees at Memphis, thefearful impacts foundby theUnion in the references to theexperiences at the unionized Massachusetts plants are stillfurther weakened. Considering the two speeches togetherin all their aspects, I must conclude that they do notreasonably rise to the effect of impressing fatally upon theemployees the futility of selecting the Union to improvetheir present working conditions or of driving out of theirminds all other considerations except the fear of certainloss of jobs and benefits if the Union came in, to an extentthat would prevent them from making a free choice in theelection. Insofar as Objection 5 is based on these speeches,I recommend that it be overruled.Fortas' speech first explained the mechanics of the25This legitimate opinion was also further strengthened in legitimatefashion by Levinson's reference to the recent imposition of Federal wageand price controls upon the ability of unions and employers to work outwage increases in negotiations, indicating that their efforts might be finallycontrolled by guidelines at that time unknown The Board has recentlyrecognized that the Executive Order imposing such controls "did createserious impediments to the resolution of differences" insofar as increasedelection procedure and the method of marking the ballots.He then tried to answer questions which workers hadrecently asked the Employer about the course of thebargaining process.He said that if the Union won theelection, the partieswould "start from scratch," that"everything was subject to negotiation," that the workersmight get less than they were now getting, or end up withthe same as they had, or could get more, that there was noway of knowing what they would get, because the Actrequired the parties to negotiate in good faith, and innegotiations "you do not know what you are going to comeup with." Regarding union authorization cards, he saidthat if workers signed union authorization cards, theycould still vote "No." One worker asked him if employeescould still vote for the Union if they had not signed a card,and Fortas replied that they could, that they could vote"yes" or "no" as they desired. He also mentioned thatTennessee was a "right-to-work" state, and no workercould be required to belong to a union to keep his job.26Fortas' remarks appear to be legitimate statements offact and expressions of opinion about the election processand employees' rights thereunder which are protected bySection 8(c) of the Act, except in one respect. When hestated, in explaining the possible outcomes of bargainingwith the Union, that the employees might get less thanwhat the Employer was already giving them, this washardly a prediction of events beyond the control of theEmployer, for it cannot be assumed that the Union wouldvary from the traditional demand of labor organizationsfor higher wages and more benefits in bargaining, or wouldreadily agree to any decrease of wages or benefits, hence aprediction that the employees might get less than presentbenefits could only cause them to believe that, if the Unioncame in, the Employer might well act or conductbargaining in such a way that they would eventually losebenefits.AfterGreenblatt and Levinson had repeatedlystressed the beneficence of the Employer and its longtimeconcern for employees' welfare, this remark of Fortascould only lead them to doubt whether that beneficencewould continue, and to believe that the otherwise benefi-centEmployer would try to retaliate by taking awaybenefits, if they chose the Union as bargaining agent. InGolden Hours Convalescent Hospitals,1 82 NLRB 796, 803,theBoard held that similar predictions to employees inpreelection literature coerced employees under Section8(a)(1) of the Act, and also constituted conduct requiringthat an election be set aside. On the basis of that decision, Imust find that Fortas' threat that the employees mightreceive less than they presently received, if the Unionbargained for them, was coercive conduct adverselyaffecting the results of the election. I recommend thatObjection 5 be sustained in this respect.On the issue whether the Employer improperly deniedthe union members the right to answer company argu-ments during the speeches, I find from credible testimonyeconomic benefitswere sought by a union.West India Manufacturing &ServiceCo, Inc,195NLRBNo. 203. See alsoU. S v GreatAtlantic &Pacific Tea Company, Inc,andLocal 117, Amalgamated Meat Cutters, etc,U. S District Court, Maryland, April 19, 1972, not yet officially reported,involving penaltieson employerand union for violating guidelines26This speechis found from a compositeof credible testimony of Fortasand variousunion witnesses 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Greenblatt, Heimberg, Charles A. Threadgill, Hebron,and Smith that during the three captive audience meetings,particularly the third, union adherents Hebron, Smith, andOtisHarrell positioned themselves in the center of thegrouped employees and deliberately tried from time totime to "heckle" the speakers, interrupting them to injectcomments or try to ask questions; they admitted that "wemade it pretty confused, that is what we wanted to do," inan effort to let the workers know they had something to saybut were not being recognized. When Hebron interruptedLevinson's talk, he stopped to ask Hebron to let him finishhis speech, saying Hebron could ask questions or addressthe workers after Levinson finished. When Hebron did thesame to Fortas, a company official asked him to wait untilFortas was finished, and after Fortas ended his speech andthe workers were taking their usual afternoon coffee break,Greenblatt asked Hebron during the break if he was anattorney "that you can question the word of an attorney."None of the three "hecklers" or any other employee askedfor the floor or tried to speak or ask questions at the end ofany of the speeches on October 13; at most Smith walkedup to Greenblatt at his office after the meeting was ended,and asked him if a union agent was allowed to speak andreceived some vague answer which he interpreted as anegative. I find that there was no attempt by the Employertoprevent employee representatives from speaking inrebuttal or asking questions after any speech was ended,hence the Employer did not engage in any coercive orother improper conduct affecting the election in thisrespect.Heath Company,196 NLRB No. 29. I recommendthat Objection 5 be overruled in this respect.27Objection 7This objection charges that the Employer improperlyaffected the election by effectively speaking to workers inthe voting line while waiting to vote. The record shows thatbefore and during the voting, the line of prospective votersextended from the actual voting area in a supply room offthe cafeteria, along the adjacent edge of the cafeteria areadown to one end of a line of three plant offices opening onone side of the lunchroom area, then turned left into areception foyer where it curved to the right a few feet away27Even if the record required a finding that the Employer haddeliberately denied union agents or adherents the right to respond during orafter the meeting, this would not be objectionable preelection conductrequiring that the election be set aside.General Electric Company,156NLRB 124728These facts are found from credited testimony of various witnesses ofthe Union and Employer, and documentary proof29 I find the facts as to the agreement from credited testimony ofLevinson and Greenblatt, as corroboratedin partby testimony of Cameronand BruceTestimony of the unionwitnesses is not credited to the extentthat it purports to broaden the agreement to preclude all movement ofcompany officials outside their offices for any purpose for the 1-hour votingperiod,because it is patent that the Union,in its all-out effort to show anoverpowering pollution of the "laboratory atmosphere" of the election byany means, went far beyond the scope of Objection 7 by having Hebrontestify to the bathroom trip of Deener (which would require a double breachof the voting line by a company official to answer an apparent call ofnature),although he had not mentioned this trip in his Board affidavit, andadducing proof showing the mere presence of Greenblatt,Heimberg, andLevinson in the factory or outside company offices during the voting, andthe presence of Levinson and Heimberg near the line of voters as it formedat the outset,until warned away by Cameron.In none of these instancesfrom and around the receptionist's desk, and thencethrough a door behind that desk into the factoryarea.28In a preelection conference of union and employerrepresentativeswith theBoard agentconducting theelection, it was agreed by all parties that while the pollswere open, officials,agents,and representatives of bothsides would stay out of the lunchroom and supply roomarea and away from the voting line, and that as the plantofficeswere adjacent to two sides of the lunchroom area,occupants of those offices who desired to use them wouldremain intheir offices with office doors closed during thevoting; however, it was also agreed that plant officialscould go anywhere in the plant, provided they remainedaway from the lunchroom and supply room area and thevoting line.29As soon as the polls opened and the voting line began toform, some company officials including Levinson andFortaswent to Greenblatt's office, whileGreenblatthimself went out into the factory, where he talked to othercompany supervisors, and to some employees after theyvoted.Before hewent into Greenblatt's office, Levinsonstood in the supply room for a few seconds near the headof the voting line, and when warned by union agentCameron he should not be there, he replied he was"waiting on" Cameron, and when Cameron and otherunion agentswent outside the plant, Levinson went intoGreenblatt's office, and came out with Fortas only whenhe learned the ballots were being counted after the pollsclosed.Before she left, Cameron saw Vice PresidentHeimberg at the receptionist's desk and warned him heshould not be there. He replied he was waiting for her toleave; when she left, he went out into the factory, where heworked on material at a cutting table during the voting,with his back to the votingline, at apoint about 40 feetfrom it.While Greenblatt was in the factory during the voting, hesaw three new girls in the voting line. As he knew they werenot on the list of eligible voters, he walked over and toldthem they were not eligible to vote, and could go home, sothey left the line. In the same period, Greenblatt talked toat least one other worker in the factory after he hadapparently voted.30At one point in the voting period, Supervisor Nell(except Greenblatt's talk to three girls about their eligibility) is there proofof what officials said topurportedemployees;in the cases of Heimberg andFreeman it is clear they spoke to no one at or near the voting line. TheUnion producesno witnesses from the voting unit to indicate whom Deenerspoketo or what she said,significantly not callingDanovior LaverneWarnerwho were mentionedby Hebronand Smith as in discussion withGreenblatt It is patent that the Union is reaching beyond the scope of itsObjection 7 to try to showthat the mere presenceof any companyofficialoutside his or her office at any time during the voting, for anylegitimatepurpose including natural purposes,isa potent pollution of the electionprocedure Thiseffort leads me strongly to doubt whether any Board agentwould impose such a broad restriction on company management during anelectionas practicallyto imprison them in their offices during the voting,depriving them of the use of the plant for normal business purposes, whileleaving union adherents who hadalready voted (like Hebron,Hensley, andothers) free to use the cafeteria or roam through the plant, after voting. TheUnion didnot call the Board agent(Mr Levy)to testify on this pointHence,Icredit the company version of the agreementas found above30 I find Greenblatt's conduct from credited testimonyofWoods,Hebron,and Hensley,as corroborated in part by admissionsof GreenblattTestimonyof the latter at variance therewith is not credited. MONROE MANUFACTURING COMPANY73Freeman was standing at her desk in the plant,but notnear the voting line,and she did not talk to anyone in theline.3iDuring the voting period,while the voting line extendedpast the reception desk into the factory,Golda Deener,officemanager for both the Employer and CameoCurtains,the parent company of the Employer, and incharge of the Cameo office staff at the plant,left her officeadjacent to the lunchroom area,walked down an aislealong one line of offices32 to the reception desk where shehanded a telegram to the receptionist to send out, and thenreturned by the same route to her office.On that trip, whilepassingGreenblatt'soffice,the last in the line, andapproaching the reception desk,she walked twice withinabout 5 feet of the line of voters.These movements arefound from mutually corroborative testimony of Hebronand Jordan,and admissions of Deener.The two union witnesses also testified that on her way tothe desk,Deener spoke to several voters in the line as shepassed close to it,but not on her returnjourney.Neitherwitness could recall to whom she spoke,or what she said tothem.Deener categorically denies any talk to workers inthe line.Her denial is supported by Barbara S. Roberts,then receptionist for Cameo, who says that she watchedDeener both ways, and that Deener brought a telegram toher and returned to her office without speaking to anyonebut Roberts.Hebron also testified that later in the votingperiod,Deener again came out of her office,and wentdown the aisle through the voting line to go to the ladies'restroom(which is located to the right of the receptiondesk in such a position that one coming from the officesmust go through the voting line to get to it), and that afterleaving the restroom,Deener went into the lunchroom areafor a cup of coffee(apparently breaching the line again),where she chatted about 5 to 10 minutes with some mansitting there,and returned to her office,but did not speakto anyone in line on this occasion.Deener denies thesecond trip entirely. As between the story of Deener,presumably a partisan company official and that of unionpartisans Hebron and Jordan,I accept Deener's version forseveral reasons:(1)Her testimony appeared straightfor-ward and sincere,and is supportedby theonly disinterest-ed witness,Roberts, who has long been out of the employof the Employer, and whose demeanor and straightforwardadherence to her testimony under vigorous cross-examina-tion impressed me that she was telling the truth; (2) Iconsider it more likely than not that Deener left her officeonce to send the telegram in the normal course of herwork,without making any remarks to anyone in the votingline, because her job as a Cameo employee involves muchtelegraphiccommunication and is mainly to overseerecords and statistics of production of the Employer forCameo,and she apparently has minimal contact withactual production and employees in the plant;and (3) therather limited testimony of the union witnesses which ingeneral terms placed Deener as speaking shortly only oncewith an unknown number of unidentified employees,coupled with Hebron's last minute attempt to enlargeDeener'smere contact with the voting line by his story ofthe bathroom trip, which I have discredited, persuades methat the Union was trying to convert a normal businessactivity of a company official not in conflict with thepreelection agreement into an apparent "pollution" of theelection atmospheremuch greater than that stated inObjection 7.In arguing the issue, both parties rely onMilchem, Inc.,170 NLRB 362, where the Board recently delineated thestandards of conduct to be followed by parties during thevoting period in a Board election. In order to maintain thepurity of the election process, it ruled that parties to theelection must refrain from any conversation with prospec-tive voters waiting to cast their ballots in the voting area orthe voting line, and that violation of this rule by eitherparty, regardless of the content of the remarks exchanged,will in itself be ground for setting aside the election. TheBoard in that case applied the rule to set aside an electionwhere a union agent engaged prospective voters inconversation for severalminutesnear the voting line. TheBoard set forth its rationale for the rule as follows (170NLRB at p. 362):...Carefulconsiderationof the problem nowconvinces us that the potential for distraction, lastminute electioneering or pressure, and unfair advan-tage from prolonged conversations between representa-tives of any party to the election and voters waiting tocast ballots is of sufficient concern to warrant a strictrule against such conduct, without inquiry into thenature of the conversations. The final minutes beforean employee casts his vote should be his own, as freefrom interference as possible. Furthermore, the stand-ard here appliedinsuresthat no partygains a lastminute advantage over the other, and at the same timedeprives neither party of any important access to theear of the voter. The difficulties of recapturing with anyprecision the nature of the remarks made in chargedatmosphere of a polling place are self-evident, and torequire an examination into the substance and effect ofthe conversationsseemsunduly burdensome and, inthis situation, unnecessary. Finally, a blanket prohi-bition against such conversations is easily understoodand simply applied.This rule is nothing more than a preventive device toenforce the ban against electioneering in polling placesnormally applied in political elections and in ourrepresentation elections. It serves the same purposes ofmaintaining order and permitting voters to consulttheir own consciences without interruption. Additional-ly, by attaching a sanction to its breach, the rule assuresthat the parties will painstakingly avoid casual conver-sations which could otherwise develop into undesirableelectioneering or coercion. In our view, the restrictionhere established gives every promise of having asalutary effect on the conduct of elections and offers nolikelihoodofabridging the rights of the partiesconcerned.We intend, of course, that our application of this rulewillbe informed by a sense of realism. The rulecontemplates that conversations between a party and31This instance is found from uncontradicted testimony of Hensley, who32The aisle is formed by a lowrailing parallel to the line of offices andobserved Freeman from her workplace in the plant after she finished votingseparating them from the lunchroom area proper 74DECISIONSOF NATIONALLABOR RELATIONS BOARDvoters while the latter are in a polling area awaiting tovote will normally, upon the filing of proper objections,be deemed prejudicial without investigation into thecontext of the remarks. But this does not mean that anychance, isolated, innocuous comment or inquiry by anemployer or union official to a voter will necessarilyvoid the election. We will be guided by the maxim that"the law does not concern itself with trifles." We trust,however, that the parties to the elections, in order toobviate the sometimes troublesome task of definingwhat is to be considered trifling, will take pains toassure complete compliance with the rule by instructingtheir agents, officials, and representatives simply torefrain from conversing with prospective voters in thepolling area.I find nothing reasonably tending to taint the electionatmosphere in (1) the mere presence of Levinson andHeimberg for a few seconds near the voting line whileobviously waiting for union officials to leave the votingarea; (2) the silent presence of Nell Freeman at her factorydesk at a point removed from the voting line; (3) the merepresence of Greenblatt and Heimberg in the plant at pointsremoved from the voting line, in pursuance of normalmanagement activities which may have involved talks withemployees not in the line; or (4) the single action of Deenerin leaving her office to send a business telegram withoutspeaking to voters in the lme.33Imust find, however, that Greenblatt violated thepreelection agreement found above by accosting three newemployees to advise them they were not eligible to vote.Respondent claims his remarks were minimal and innocu-ous. In one sense, his conduct appears to be a meretechnical violation, as his action apparently conformed tothe eligibility list agreed on by the parties beforehand, anddid not deprive the Union of votes which might haveadded to its recorded total.34 Further, it is fair to assumethat the witnesses who heard Greenblatt talk to one ormore of the girls, and presumably other workers in linenearby heard him discuss only the girls' eligibility to vote;there is no proof that he was electioneering. However,under the rule ofMrlchem, Inc., supra,I cannot consider hisremarks and actions as a casual, trifling, or innocuousmatter. His mere presence at the line, while discussing onlyamatter of election eligibility with several workers, butwithout the presence of a union agent or the Board officerconducting the election, violated the rule. While it was notlast minute electioneering, his words and acts might wellconvey to other voters the impression that the Employer33As thepreelection agreementin terms and purpose was designed toprevent improperelectioneeringin the supply room, which was the welldefined voting area, or at the voting line where it extended into thelunchroom or factory areas, it would appear that presence of companyofficials in the factory area or lunchroom area at points distant from thevoting line, in course of their normal business or rest activities, is notsufficientto warrant setting aside the electionServ-Au, Inc,183 NLRB No32 This type of conduct also falls outside the type of conduct prohibited bythe rule ofMrlchem, Inc., supraSeeStevenson Equipment Company, 174NLRB 865, 867,Columbia Casuals, Inc,180 NLRB 741, 752,ThomasCartage, Inc,186 NLRB No 30;Gary Aircraft Corporation,193 NLRB No2134The Union does not claim that any of these girls, one beingBerniceArnold, were improperly excluded from voting by Greenblatt35 See alsoV,tronic, Incorporated183 NLRB No 103 InModern HardChrome Service Co,187NLRB No 11, the Board explainedthat itshad some effective connection with, if not control over, theelection itself, insofar as Greenblatt appeared to be makingan apparent official ruling which excluded employees fromvoting. This impression would tend to be strengthened byhisopen discussion with Arnold; Greenblatt testifiedwithout contradiction that when she asked about her owneligibility, he said he was not sure, as he did not have thevoting list with him, but he called his office to have the listchecked, and then reported to her that "they" said she wasnot eligible, so he then excused her and told her to gohome. This incident alone would strongly suggest tonearby voters that management itself, as distinguishedfrom the Union, was acting in some manner for or inconcertwith the Board official in the conduct of theelection.Greenblatt was obviously a man of education andhigh intelligence, so it would have been a simple matter forhim to dispel any such impression, even if he desired to seethat ineligible employees did not waste their time standingin line, by contacting the Board agent directly, preferablyin the presence of a union representative, and secure hisofficial ruling on the noneligibility of the three, so thatboth he and a union agent could advise them of theirstatus. It would also have been simpler for him to remainsilent and leave their eligibility to be settled by challengefrom company or union observers, which was done in thecase of three other voters. The fact that he did none ofthese rather obvious things makes his deliberate action thatmuch more reprehensible. I therefore find that Green-blatt'sremarks and action regarding the three newemployees violated theMilchemrule and was sufficient towarrant setting aside the results of the election.35 Irecommend that Objection 7 be sustained in this respect.36IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section IIabove, occurring in connection with Respondent's opera-tions described in section I above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found in Case26-CA-4071 thatRespondenthas engaged in various unfair labor practices in violation ofSection 8(a)(1) of the Act,Iwill recommend that it beMrlchemrule is not limited to cases of proven electioneering actions andstatements,but also covers situations where an election observer talked tovoters as they approached the voting table, using words beyond "a merehello," in violation of admonitions of the Board election official,and evenwent so far as instantly to offer a prospective voter money to buy a dunk,when the employee casually remarked that it was hot and he wished he hadabeerThe Board held such conduct clearly violated the bar onelectioneering,noting that a single vote might have swung the election theother way In the case at bar,the Union lost the election by four votes (threechallenged ballots would not have affected the result), so it is a fairinference that Greenblatt's quasi-official remarks and actions at the votinglinemight well have had a last minute effect on more than four voters whomay have heard and seen him36 In view of the above rulings sustaining Objections 5 and 7 in somerespects, I find it unnecessary to consider or make findings on other aspectsof the Employer's conduct shown in the record. MONROE MANUFACTURING COMPANY75ordered to cease and desist from such conduct; since theviolations include interrogations of employees, threats ofloss of jobs through plant closure, discharge, and reductionof benefits, if the Union came into the plant, and conductgiving the impression of coercive surveillance, the ordershould be in broad form.Having found record evidence in Case 26-RC-4059sufficient to sustainObjections 5 and 7 to conductaffecting the results of the election, I shall recommend thatthe election of October 14, 1971, be set aside.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand the Union is a labor organization within the meaningof the Act.2.By interrogation of employees about their unionactivities and sentiments,remarks creating the impressionthat employees'union activities were under surveillance,threats of imposition of more strict working conditions,and of loss of jobs through discharge or closure of theplant, if the Union organized the plant, thereby interferingwith, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent hasengaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)of the Act.3.Respondent has not engaged in actual surveillance ofemployee union activities or meetings, threatened to giveany employee "a hard time" because of his union activity,warned employees against use of restrooms for unionactivity, or questioned them about how they would vote ina Board election, in violation of the Act, as alleged in theamended complaint.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 37ORDERRespondent, Monroe Manufacturing Company, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees in a coercive manner abouttheir reasons for wanting a union and their union activities.(b)Giving employees the impression that it is keepingtheirunion or concerted activities under surveillance.(c) Threatening employees that it will impose more strictworking conditions upon them if they chose the Union astheir bargaining agent.(d) Threatening employees that the plant will be closed ifthe employees chose the Union as their bargaining agent.(e) Threatening employees that they would be dischargedif they engaged in union or concerted activities.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed tothem by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at its plant in Memphis, Tennessee, copies of theattached noticemarked "Appendix." 38 Copies of saidnotice,on forms to be providedby theRegional DirectorforRegion 26, shall,afterbeing duly signed by anauthorized representative of Respondent,be posted by itimmediately upon receipt thereof,and maintained by it for60 consecutive days thereafter in conspicuous placesincluding all places where notices to employees arecustomarily posted.Respondent shall take reasonable stepsto insure that said notices are not altered,defaced, orcovered by any other material.(b)Notify theRegionalDirector for Region 26, inwriting,within 20 days after receipt of this Decision, whatsteps Respondent has taken to comply herewith.39IT IS FURTHER RECOMMENDED that the amended com-plaint in Case26-CA-4071 be dismissed with respect to theallegations of paragraphs7, 8, 11, 12(b), 13, 15, 16, and 20thereof.IT IS FURTHER RECOMMENDED in Case 26-RC-4059 thatObjections 5 and 7 to conduct affecting the results of theelection be sustained,and that the election ofOctober 14,1971,besetaside,and a new electionheld by saidRegional Director at a proper time.37 In the event no exceptions are filedas provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes38 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to readenforcing an Order of the National Labor Relations Board "39 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provisionshall bemodified to read"Notify the Regional Director for Region 26, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice, and we intend to carry outtheOrder of the Board and abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representatives of theirchoosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with orrestrains or coerces our employees in the exercise ofthese rights.WE WILL NOT interrogate our employees in acoercivemanner about their reasons for wanting aunionor about theirunion activities. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT give our employees the impression thatwe are keeping their union or concerted activities undersurveillance.WE WILL NOT threaten our employees that we willimpose more strict working conditions on them if theychoose International Ladies' Garment Workers'Union,AFL-CIO,or any other labor organization,as theirbargaining agent.WE WILL NOT threaten our employees that ourMemphis plant will be closed if they choose the above-named Union or any other union as their bargainingagent.WE WILL NOT threaten employees with discharge ifthey engaged in union or concerted activities.DatedByMONROE MANUFACTURINGCOMPANY, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Clifford Davis FederalBuilding,Room 746, 167 North Main Street, Memphis,Tennessee38103, Telephone 901-534-3161.